                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


HOSEA PROJECT MOVERS, LLC, et al.,

              Plaintiffs,
                                                             Case No.: 1:15-cv-799
                                                             Judge Michael R. Barrett
       v.


WATERFRONT ASSOCIATES, INC., et al.,

              Defendants.

                                  OPINION & ORDER

       This matter is before the Court on the September 24, 2018 Report and

Recommendations (“R&R”) of the Magistrate Judge (Doc. 95).              Plaintiffs Hosea

Demolition Movers, LLC and Hosea Project Movers, LLC. filed Objections to the R&R

(Doc. 97) and Defendant Waterfront Associates, Inc. filed a response to those Objections

(Doc. 98).

       When objections to a magistrate judge’s report and recommendation are received

on a dispositive matter, the assigned district judge “must determine de novo any part of

the magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.

72(b)(3). After review, the district judge “may accept, reject, or modify the recommended

decision; receive further evidence; or return the matter to the magistrate judge with

instructions.” Id.

       The Magistrate Judge completed a comprehensive review of the record and the

same will not be repeated here. In her R&R, the Magistrate Judge recommends granting
Defendant’s Motion to Dismiss for lack of subject matter jurisdiction (Doc. 91) and

alternatively, granting Defendant’s Motion for Summary Judgment. Plaintiffs’ Objections

are confined to the Magistrate Judge’s alternative recommendation that this Court grant

Defendant’s Motion for Summary Judgment.

       This Court previously adopted the Magistrate Judge’s July 2017 R&R which

concluded that admiralty jurisdiction existed over Plaintiff’s negligence claim; and even

though admiralty jurisdiction did not exist over Plaintiff’s breach of contract claim, this

Court should exercise supplemental jurisdiction over that claim. (Doc. 45). The Court

also adopted the finding that this Court should grant summary judgment to Defendants

on the negligence claim. This left only a single, state-law breach of contract claim pending

before the Court. However, in her September 24, 2018 R&R, the Magistrate Judge has

concluded “that admiralty jurisdiction never existed, repudiating any basis for

supplemental jurisdiction.” (Doc. 43 at PageID 1579). Plaintiff does not object to this

conclusion.

       Since “there [was never] a valid claim within the court's original jurisdiction to which

the state claims may be supplemental. … the district court has no discretion to exceed

the scope of its Article III power, and must dismiss the state law claims without prejudice.”

Kefalos v. Axelrod, No. C2-03-180, 2005 WL 2493375, at *4 (S.D. Ohio Oct. 7, 2005)

(quoting Moore's Federal Practice, ¶ 106.66[1], p. 106-88 (3d Ed. 2005)); see also Fabrizi

Trucking & Paving Co. v. Portage Cty., No. 5:12CV1275, 2012 WL 6732734, at *4 (N.D.

Ohio Dec. 28, 2012) (explaining that when a court “determines that subject matter

jurisdiction over the plaintiff's federal claims does not exist the court must dismiss the

plaintiff's state law claims”).
      Accordingly, it is ORDERED that the September 24, 2018 Report and

Recommendation (Doc. 95) of the Magistrate Judge is hereby ADOPTED. Consistent

with the recommendation by the Magistrate Judge, Defendants' Motion to Dismiss (Doc.

91) is GRANTED on the basis that the Court lacks subject matter jurisdiction. This case

is DISMISSED without prejudice; and CLOSED on the active docket of this Court.

      IT IS SO ORDERED.

                                                  /s/ Michael R. Barrett
                                              JUDGE MICHAEL R. BARRETT
